Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 16-32 (dated 10/09/2019) are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 16-17 in part, drawn to a reduced-lactose composition comprising: (a) a peptide exhibiting beta-galactosidase… has amino acid sequence of any one of SEQ ID NO: 1-33 … ; and (b) a dimeric peptide exhibiting beta-galactosidase… having the amino acid sequence of SEQ ID NO: 2 and 3, 5 and 6… or 28 and 29 … .
 Group II: Claim 18 in part, drawn to a method for reducing the lactose content in a composition containing lactose, comprising contacting said composition with one or more of: (a) a peptide exhibiting beta-galactosidase… has amino acid sequence of any one of SEQ ID NO: 1-33 …; and (b) a dimeric peptide exhibiting beta-galactosidase… having the amino acid sequence of SEQ ID NO: 2 and 3, 5 and 6… or 28 and 29 … ..
Group III: Claim 19-29 in part, drawn to a method for producing a dairy product, comprising treating a milk-based substrate comprising lactose with one or more of: (a) a peptide exhibiting beta-galactosidase… has amino acid sequence of any one 
Group IV: Claim 30 in part (product by process claim), drawn to a composition containing a reduced content of lactose, made by the method of Group II, i.e., by contacting with the elected polypeptide combination of Group II.
Group V: Claims 31 -32 in part (product by process claims), drawn to a dairy product, made by the method of Group III, i.e., by contacting with the elected polypeptide combination of Group III.
The inventions listed as Groups’ I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or

37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ I-V; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
The inventions listed as Groups’ I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: The proteins of Group I, and their method of use as claimed in Groups’ II-III and the products made by the claimed methods in Groups’ IV-V do not share a corresponding special technical feature, because the prior art clearly teaches isolation and (a) a peptide exhibiting beta-galactosidase… has amino acid sequence of any one of SEQ ID NO: 1-33 … ; and (b) a dimeric peptide exhibiting beta-galactosidase… having the amino acid sequence of SEQ ID NO: 2 and 3, 5 and 6… or 28 and 29 … of the instant application and a method of use I-V obvious (see references: WO 2007/088324 and in view of WO 2010/092057 … cited in ISA/210-ISR 237 dated 10/07/2018 and filed with the instant application). Therefore, the only shared technical feature of these claims, drawn to (a) a peptide exhibiting beta-galactosidase… has amino acid sequence of any one of SEQ ID NO: 1-33 … ; and (b) a dimeric peptide exhibiting beta-galactosidase… having the amino acid sequence of SEQ ID NO: 2 and 3, 5 and 6… or 28 and 29 … of the instant application and a method of use and the products made by said methods, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. The methods of Groups’ II and III does not share any technical feature as they comprise unrelated steps and produce unrelated effects. The methods of Groups’ II-III do not share any special technical feature with and does not have unity of invention with Groups’ I and IV-V, and 37 CFR 1.475 does not provide for the inclusion of multiple methods within the main invention. 
Searching more than one of Groups’ I-V would represent a burden on the Office for the following reasons. A search of any one of the products/peptides of Groups I (see requirement of sequence election below) would not encompass a search of any of the other products and their use in method of use in Groups’ II-III, or vice versa, because said methods are not the only methods of making or using said products. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Election of Sequence
Groups’ I-V contains claims directed to the following patentably distinct sequences of the claimed invention: the various sequences recited in the claims 16, 18 and 19, …(a) a peptide exhibiting beta-galactosidase… has amino acid sequence of any one of SEQ ID NO: 1-33 … ; and (b) a dimeric peptide exhibiting beta-galactosidase… having the amino acid sequence of SEQ ID NO: 2 and 3, 5 and 6… or 28 and 29 …have specific structure and activities; 
 Applicant is required under 35 U.S.C. 121 and 372 to elect up to 3 (three) sequences for (a) peptide exhibiting beta-galactosidase activity from SEQ ID NO: 1-33; and up to 3 (three) dimeric sequences (b) … from SEQ ID NO: 2 and 3, 5 and 6 … or 28 and 29 with the respective elected group for prosecution on the merits to which the claims are restricted. Note that this is a restriction requirement to sequence and NOT a species election. 
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652